DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Angioni et al. (US 2019/0305241 A1; hereinafter “Angioni”).
Regarding Claim 1, referring to at least Figs. 6, 10, 15A-15B, and related text, Angioni teaches a display panel, comprising: a base substrate (102) (paragraph 69); a first electrode layer (104) and a second electrode layer (106) on a side of the base substrate (paragraph 69); a light-emitting layer (108) between the first electrode layer and the second electrode layer (paragraph 69); and a carrier functional layer (110 and/or 112) located at least one of between the first electrode layer and the light-emitting layer, and between the second electrode layer and the light-emitting layer (paragraphs 96-100); wherein the light-emitting layer has a plurality of light-emitting portions with different emergent light wavebands (paragraphs 123-125.  108 with different QDs for R, G, and B subpixels emitting different R, G, and B colors); and the carrier functional layer has a plurality of carrier functional portions (110 and/or 112 for R, G, and B subpixels) corresponding to the plurality of light-emitting portions, the plurality of carrier functional portions having molecular chains, which is formed by cross-linking of monomers containing functional groups under light irradiation (paragraphs 76-84 and 100.  UV-induced crosslinked hole transport material and/or UV-induced crosslinked electron transport material), wherein the plurality of light-emitting portions comprise first-type light-emitting portions (108 having QDs 204 for Red color R in red subpixels) and second-type light-emitting portions (108 having QDs 204 for Green color G in green subpixels) (paragraphs 123-125); wherein first carriers in a region where the a first-type light-emitting portion (108 having QDs 204 for Red color R) is located are majority carriers (paragraphs 73-76.  For example, holes in 108 for the red subpixel transferred by hole transport materials of 202 are considered as “majority carriers” between 108 and 104 as the anode with 112 as the hole transport layer between 108 and 104), and first carriers in a region where the a second-type light-emitting portion (108 having QDs 204 for Green color G) is located are minority carriers (paragraphs 73-76.  For example, holes in 108 for the green subpixel transferred by hole transport materials of 202 are considered as “minority carriers” between 108 and 106 as the canoed with 110 as the electron transport layer between 108 and 106); the first carriers and carriers injected into the first electrode layer are same in polarity (104 as the anode and the holes transferred by the hole transport materials of 202 are same in polarity).
Regarding Claim 2, Angioni teaches wherein the plurality of carrier functional portions each comprises nanoparticle hosts and ligands connected to the nanoparticle hosts, and the ligands have the functional groups (paragraphs 78 and 126.  For example, ZnO nanoparticles and one of at least two moieties of the molecule as a ligand).
Regarding Claim 3, Angioni teaches wherein the plurality of carrier functional portions each comprises nanoparticle hosts and an additive, and the additive has the functional groups (paragraphs 78 and 126.  For example, ZnO nanoparticles and one of at least two moieties of the molecule as an additive).
Regarding Claim 4, Angioni teaches wherein the plurality of carrier functional portions each comprises a first product (paragraphs 88, 93, and 100), which is a product of cross-linking reaction of the functional groups promoted by a photoinitiator or a photocatalyst (paragraph 84).
Regarding Claim 5, Angioni teaches wherein the photoinitiator is azobisisobutyronitrile or a photoacid generator (paragraph 84).
Regarding Claim 6, Angioni teaches wherein the functional groups are one or a combination of: a carbon-carbon double bond; and an epoxy (paragraphs 78-84, one of example organic moieties having double bond).
Regarding Claim 15, referring to at least Figs. 6, 10, 15A-15B, and related text, Angioni teaches a display device, comprising a display panel (paragraphs 2-5), wherein the display panel comprises: a base substrate (102) (paragraph 69); a first electrode layer (104) and a second electrode layer (106) on a side of the base substrate (paragraph 69); a light-emitting layer (108) between the first electrode layer and the second electrode layer (paragraph 69); and a carrier functional layer (110 and/or 112) located at least one of between the first electrode layer and the light-emitting layer, and between the second electrode layer and the light-emitting layer (paragraphs 96-100); wherein the light-emitting layer has a plurality of light-emitting portions with different emergent light wavebands (paragraphs 123-125.  108 with different QDs for R, G, and B subpixels emitting different R, G, and B colors); and the carrier functional layer has a plurality of carrier functional portions (110 and/or 112 for R, G, and B subpixels) corresponding to the plurality of light-emitting portions, the plurality of carrier functional portions having molecular chains, which is formed by cross-linking of monomers containing functional groups under light irradiation (paragraphs 76-84 and 100.  UV-induced crosslinked hole transport material and/or UV-induced crosslinked electron transport material), wherein the plurality of light-emitting portions comprise first-type light-emitting portions (108 having QDs 204 for Red color R in red subpixels) and second-type light-emitting portions (108 having QDs 204 for Green color G in green subpixels) (paragraphs 123-125); wherein first carriers in a region where the a first-type light-emitting portion (108 having QDs 204 for Red color R) is located are majority carriers (paragraphs 73-76.  For example, holes in 108 for the red subpixel transferred by hole transport materials of 202 are considered as “majority carriers” between 108 and 104 as the anode with 112 as the hole transport layer between 108 and 104), and first carriers in a region where the a second-type light-emitting portion (108 having QDs 204 for Green color G) is located are minority carriers (paragraphs 73-76.  For example, holes in 108 for the green subpixel transferred by hole transport materials of 202 are considered as “minority carriers” between 108 and 106 as the canoed with 110 as the electron transport layer between 108 and 106); the first carriers and carriers injected into the first electrode layer are same in polarity (104 as the anode and the holes transferred by the hole transport materials of 202 are same in polarity).
Regarding Claim 16, referring to at least Fig. 6, 10, 13A-13E, 15A-15B, and related text, Angioni teaches a fabricating method of a display panel (paragraphs 2-5), the display panel comprising: a base substrate (102) (paragraph 69); a first electrode layer (104) and a second electrode layer (106) on a side of the base substrate (paragraph 69); a light-emitting layer (108) between the first electrode layer and the second electrode layer (paragraph 69); and a carrier functional layer (110 and/or 112) located at least one of between the first electrode layer and the light-emitting layer, and between the second electrode layer and the light-emitting layer (paragraph 100); wherein the light-emitting layer has a plurality of light-emitting portions with different emergent light wavebands (paragraphs 123-125.  108 with different QDs for R, G, and B subpixels emitting different R, G, and B colors); and the carrier functional layer has a plurality of carrier functional portions (110 and/or 112 for R, G, and B subpixels) corresponding to the plurality of light-emitting portions, the plurality of carrier functional portions having molecular chains, which is formed by cross-linking of monomers containing functional groups under light irradiation (paragraphs 76-84 and 100.  UV-induced crosslinked hole transport material and/or UV-induced crosslinked electron transport material); wherein the plurality of light-emitting portions comprise first-type light-emitting portions (108 having QDs 204 for Red color R in red subpixels) and second-type light-emitting portions (108 having QDs 204 for Green color G in green subpixels) (paragraphs 123-125); wherein first carriers in a region where the a first-type light-emitting portion (108 having QDs 204 for Red color R) is located are majority carriers (paragraphs 73-76.  For example, holes in 108 for the red subpixel transferred by hole transport materials of 202 are considered as “majority carriers” between 108 and 104 as the anode with 112 as the hole transport layer between 108 and 104), and first carriers in a region where the a second-type light-emitting portion (108 having QDs 204 for Green color G) is located are minority carriers (paragraphs 73-76.  For example, holes in 108 for the green subpixel transferred by hole transport materials of 202 are considered as “minority carriers” between 108 and 106 as the canoed with 110 as the electron transport layer between 108 and 106); the first carriers and carriers injected into the first electrode layer are same in polarity (104 as the anode and the holes transferred by the hole transport materials of 202 are same in polarity);
the method comprising: providing the base substrate; forming the first electrode layer and the second electrode layer on the side of the base substrate; forming the light-emitting layer between the first electrode layer and the second electrode layer; forming the carrier functional layer located at least one of between the first electrode layer and the light-emitting layer, and between the second electrode layer and the light-emitting layer; wherein forming the carrier functional layer located at least one of between the first electrode layer and the light-emitting layer, and between the second electrode layer and the light-emitting layer comprises (fig. 6): forming a light-emitting functional film containing functional groups (hole/electron transport layer having crosslinkable material) at least one of between the first electrode layer and the light-emitting layer, and between the second electrode layer and the light-emitting layer; irradiating the light-emitting functional film containing the functional groups shielded by a patterning mask (fig. 13D), to allow the functional groups in the light-emitting functional film irradiated by light to be cross-linked with each other (UV-induced crosslinked hole/electron transport material); and cleaning the light-emitting functional film in a solution, to make portions not irradiated by light, of the light-emitting functional film be dissolved in the solution and removed (fig. 13E & paragraphs 105-108 and 119-120).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10, 12-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Angioni as applied to claim 1 above, and further in view of Park et al. (US 2014/0363913 A1; hereinafter “Park”).
Regarding Claim 7, teaching of Angioni has been discussed above except different thickness for the plurality of carrier functional portions.  Park teaches a display panel, comprising: carrier functional portions, wherein thicknesses of the plurality of carrier functional portions corresponding to the plurality of light-emitting portions with different emergent light wavebands are different in order to improve light output efficiency and color properties (fig. 3 and paragraphs 18 and 33.  A combination of 122 and 124 for Rp, a combination of 122 and 126 for Gp, and 122 for Bp).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Angioni with that of Park in order to improve light output efficiency and color properties.
Regarding Claim 8, Angioni teaches wherein the first electrode layer is disposed between the base substrate and the light-emitting layer, and the second electrode layer is disposed on a side of the light-emitting layer facing away from the base substrate (fig. 6).
Regarding Claim 9, Angioni teaches wherein the first electrode layer is an anode layer, and the carrier functional layer corresponding thereto is a hole injection layer and/or a hole transport layer; and the second electrode layer is a cathode layer, and the carrier functional layer corresponding thereto is an electron injection layer and/or an electron transport layer (fig. 6 and paragraph 97).
Regarding Claim 10, the combined teaching of Angioni and Park teaches wherein the carrier functional layer is provided between the first electrode layer and the light-emitting layer (Angioni, fig. 6); and a thickness of the carrier functional portion corresponding to the first-type light-emitting portion is greater than a thickness of the carrier functional portion corresponding to the second-type light-emitting portion (Angioni, fig. 6 and Park, fig. 3).
Regarding Claim 12, Angioni teaches wherein the first electrode layer is a cathode layer, and the carrier functional layer corresponding thereto is an electron injection layer and/or an electron transport layer; and the second electrode layer is an anode layer, and the carrier functional layer corresponding thereto is a hole injection layer and/or a hole transport layer (fig. 6 and paragraph 97).
Regarding Claim 13, the combined teaching of Angioni and Park teaches wherein the carrier functional layer is provided between the first electrode layer and the light-emitting layer (Angioni, fig. 6); and a thickness of the carrier functional portion corresponding to the first-type light-emitting portion is greater than a thickness of the carrier functional portion corresponding to the second-type light-emitting portion (Angioni, fig. 6 and Park, fig. 3).
Regarding Claim 14, Angioni teaches wherein the anode is a transparent anode, and the cathode is a reflective cathode; or the anode is a reflective anode layer, and the cathode is a transparent electrode (paragraphs 71 and 97).

Regarding Claim 17, teaching of Angioni has been discussed above except different thickness for the plurality of carrier functional portions by a grayscale exposure process.  Park teaches a display panel, comprising: carrier functional portions, wherein thicknesses of the plurality of carrier functional portions corresponding to the plurality of light-emitting portions with different emergent light wavebands are different by processes using fine metal masks in different chambers in order to improve light output efficiency and color properties (fig. 3 and paragraphs 18, 33, and 50-52.  A combination of 122 and 124 for Rp, a combination of 122 and 126 for Gp, and 122 for Bp).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Angioni with that of Park in order to improve light output efficiency and color properties.

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot in view of new grounds of rejection as set forth above in this Office Action.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829